EX‑33.7 (logo) PNC REAL ESTATE MIDLAND LOAN SERVICES Report on Assessment of Compliance with Regulation AB Servicing Criteria Midland Loan Services (“Midland”), a division of PNC Bank, National Association, is responsible for assessing compliance with the applicable servicing criteria set forth in Item 1122 (d) of Regulation AB of the Securities and Exchange Commission (“Regulation AB”), as set forth in Appendix A. Midland has assessed its compliance with the applicable servicing criteria as of and for the year ended December 31, 2016 (the “Reporting Period”). In making this assessment, Midland used the criteria set forth by the Securities and Exchange Commission (“SEC”) in Item 1122(d) of Regulation AB. This report covers all transactions serviced on the Enterprise! Loan Management System (the “Platform”). Midland engaged certain vendors, which are not servicers as defined in item 1101(j) of Regulation AB (the “Vendors”), to perform specific, limited or scripted activities related to portions of the servicing criteria as set forth in Appendix A. Midland elects to take responsibility for assessing compliance with the servicing criteria or portion of the servicing criteria applicable to such Vendors’ activities as set forth in Appendix A.
